Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the continuation application filed on 7/14/2020.
	Claims 21-41 are pending.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 is rejected because the limitation “other electrical components” as presented is unclear and incomplete regarding what other components are and what “other electrical components” represent.  Furthermore, claim 21 is also rejected because the disclosure of the present application and the disclosure of parent applications fail to disclose the claimed limitation “other electrical components”; therefore, the limitation “other electrical components” is considered as lacking antecedent basis.
Dependent claims 22-27 are rejected because they depend directly or indirectly from claim 21.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 21 and similarly recited claims 28, 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and similarly recited claims 10, 18 of U.S. Patent No. 9,953,123.  Although the conflicting claims are not exactly identical, they are not patentably distinct from each other because the (narrower) claimed subject matter in the patent are similar to the (broader) claimed subject matter in the present application and substantially read on the claims in the present application.


Claim 21 and similarly recited claims 28, 34 are rejected on the ground of 
nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and similarly recited claims 9, 17 of U.S. Patent No. 10,210,300. Although the conflicting claims are not exactly identical, they are not patentably distinct from each other because the (narrower) claimed subject matter in the patent are similar to the (broader) claimed subject matter in the present application and substantially read on the claim in the present application.
Dependent claims in the present application are rejected because they depend from their respective base claim and/or they contain similar subject matter as dependent claims in the patent.

Claim 21 and similarly recited claims 28, 34 are rejected on the ground of 
nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and similarly recited claim 11 of U.S. Patent No. 10,713,408.  Although the conflicting claims are not exactly identical, they are not patentably distinct from each other because the (narrower) claimed subject matter in the patent are similar to the (broader) claimed subject matter in the present application and substantially read on the claim in the present application.
Dependent claims in the present application are rejected because they depend from their respective base claim and/or they contain similar subject matter as dependent claims in the patent.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-27, 34-35 and 37-41 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of Dunham (US 2006/0081988)
Regarding claim 21, the prior art discloses:
An integrated circuit (par 12), comprising: 
A transistor (par 39) located on or over a semiconductor substrate (transistor must be located on/in or over a substrate/die, cannot be up in the air, for Applicant information, see substrate/die in par 12); 
Interconnect lines connecting the transistor to other electrical components over the substrate, the interconnect lines located at an interconnect level; and (Transistor inherently connected to other components by metal/ wires/ conductors/ routes/ nets/ connections/ interconnects lines for the transistor to operate and inherently interconnect lines must be located at an interconnect/wiring level/layer.  For Applicant information, this prior art also contains this inherent limitation);
First and second local areas at the interconnect level, the first local area including a plurality of first fill geometries and the second local area including a plurality of second fill geometries, the first fill geometries having a first size different than a second size of the second fill geometries, or the first local area having a first fill density different than a second fill density of the second local area (one or more of fig 1-8 and 10 show different local regions/areas/parts/zones having different fill sizes or different densities)
or the third local area has a fill density different from the first and second fill densities (one or more of fig 1-8 and 10)
(Claim 23) wherein the first fill density is equal to the second fill density (fig 1-3).
(Claim 24) wherein the first size is equal to the second size (fig 10).
(Claim 25) wherein the first fill geometries and the second fill geometries have a same pitch distance along a first axis of the integrated circuit and have a same pitch distance along a second orthogonal axis of the integrated circuit (fig 1-6).
(Claim 26) wherein the interconnect lines and the fill geometries both include a copper damascene structure (title).
(Claim 27) wherein the first and second fill geometries have a square shape, a rectangular shape or a chevron shape (one or more of fig 1-8 and 10)
Claims 34-35, 37-41 (method of use) recite similar subject matter and are rejected for the same reason. 

Claims 21-41 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Smith (US 2005/0132306)
Regarding claim 21, the prior art discloses:
An integrated circuit (abstract), comprising: 
A transistor located (par 449, 644, 820) on or over a semiconductor substrate (transistor must be located on/in/over a substrate/die, cannot be up in the air, for Applicant information, see substrate/die one or more of par 3-4, 21-22, 241-243, 285, 287, 291, 309, 312-313, 450-453, 457-459, 470-471, 520-522, 545-546, 651-653, 681-682, 702-703); 
Interconnect lines connecting the transistor to other electrical components over the substrate, the interconnect lines located at an interconnect level (Transistor inherently connected to other components by metal/ wires/ conductors/ routes/ nets/ connections/ interconnects lines for the transistor to operate and inherently interconnect lines must be located at an interconnect/wiring/signal level/layer. For Applicant information, this prior art also contains this inherent limitation); and 
or the first local area having a first fill density different than a second fill density of the second local area (fig 4, 21 show different local regions/areas/parts/zones having different fill sizes or different densities)
(Claim 22) a third local area including a plurality of third fill geometries having a third size, wherein the third size is different from the first size and the second size, or the third local area has a fill density different from the first and second fill densities (see one or more of par 289, 293, 354, 357, 363-364, 368-369, 380, 412).
(Claim 23) wherein the first fill density is equal to the second fill density (same/similar density (par 91, 366)).
(Claim 24) wherein the first size is equal to the second size (fig 4).
(Claim 25) wherein the first fill geometries and the second fill geometries have a same pitch distance along a first axis of the integrated circuit and have a same pitch distance along a second orthogonal axis of the integrated circuit (fig 2, 21-23, 36).
 (Claim 26) wherein the interconnect lines and the fill geometries both include a copper damascene structure (see one or more of par 5, 54, 222, 287, 296, 456, 727, 742)
(Claim 27) wherein the first and second fill geometries have a square shape, a rectangular shape or a chevron shape (fig 4, 21)
Claims 28-33 (integrated circuit) and claim 34-41 (method of use) recite similar subject matter and are rejected for the same reason. For limitation STI, see one or more of par 48, 121, 218, 276, 278, 280, 439, 444, 457, 460, 469, 654, 813, 823.

Claims 21-25 and 27-41 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Sharma (US 2017/0124,242)
Regarding claim 21, the prior art discloses:
An integrated circuit (see one or more of par 2, 5, 7, 53-61), comprising: 
A transistor (par 104-105, 107-108, 125, fig 20-23) located on or over a semiconductor substrate (transistor must be located on/in or over a substrate/die, cannot be up in the air, for Applicant information, see substrate/die in one or more of par 5, 7-8, 102, 105); 
Interconnect lines connecting the transistor to other electrical components over the substrate, the interconnect lines located at an interconnect level (Transistor inherently connected to other components by metal/ wires/ conductors/ routes/ nets/ connections/ interconnects lines for the transistor to operate and inherently interconnect lines must be located at an interconnect/wiring/signal level/layer.  For Applicant information, this prior art also contains this inherent limitation); and 
First and second local areas at the interconnect level, the first local area including a plurality of first fill geometries and the second local area including a plurality of second fill geometries, the first fill geometries having a first size different than a second size of the second fill geometries, or the first local area having a first fill density different than a second fill density of the second local area. (par 3-7, 56-56 and/or fig 15-18 discloses different local regions/areas/parts/zones having different fill sizes or different densities)
(Claim 22) a third local area including a plurality of third fill geometries having a third size, wherein the third size is different from the first size and the second size, or the third local area has a fill density different from the first and second fill densities (fig 2, 5-6, 12, 14, 15-18).
(Claim 23) wherein the first fill density is equal to the second fill density (fig 2, 5-6, 12, 14, 15-18).
(Claim 24) wherein the first size is equal to the second size (fig 2, 5-6, 12, 14, 15-18).
(Claim 25) wherein the first fill geometries and the second fill geometries have a same pitch distance (par 102) along a first axis of the integrated circuit and have a same pitch distance along a second orthogonal axis of the integrated circuit (fig 2, 5-6, 12, 14, 15-18).
 (Claim 27) wherein the first and second fill geometries have a square shape, a rectangular shape or a chevron shape (fig 2, 5-6, 12, 14, 15-18).



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/            Primary Examiner, Art Unit 2851